UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7122


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OMAR NATIFIE BLACK, JR., a/k/a Pedro, a/k/a Odie,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:17-cr-00384-ELH-1; 1:19-cv-00063)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Omar Natifie Black, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Omar Black seeks to appeal the district court’s order denying relief on his 28 U.S.C.

§ 2255 motion. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on October 25, 2019. Black filed the notice of

appeal on July 15, 2020. * Because Black failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Black could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                              2